IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-14-00102-CV

                                    EX PARTE N.C.


                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 26744


                                        ORDER


       N.C., a prison inmate, appealed the trial court’s order denying his petition for

expunction. His brief is due March 20, 2017. On January 25, 2017, N.C. filed a “Motion

for an Order of a State Amicus Curiae Investigation Prior to Allowing the Appellant to

Invoke the Court Magistrate(s) Penal Authority,” complaining in part about his inability

to access his legal materials to prepare his brief. The Court requests a response from the

State in this appeal. See TEX. R. APP. P. 10.1(b). Any response shall be filed with the Clerk

of this Court no later than 14 days from the date of this order.


                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed February 15, 2017




Ex parte N.C.                              Page 2